 CENTURY CITY HOSPITALNationalMedicalHospitals,Inc.d/b/a CenturyCityHospitalandHospital and Service Em-ployees Union,Local 399,AFL-CIO. Case 31-CA-1558611August 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSUpon a charge filed by the Union 7 February1986,theGeneral Counsel of the National LaborRelations Board issued a complaint 21 March 1986against the Company,the Respondent,alleging thatithas violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act.The complaint alleges that on 7 January 1986,following a Board election in Case 31-RC-5848,the Union was certified as the exclusive collective-bargaining representativeof the Company's em-ployees in the unit found appropriate.(Officialnotice is taken of the"record"in the representationproceeding as defined in the Board'sRules andRegulations,Secs.102.68 and 102.69(g), amendedSept.9, 1981,46 Fed.Reg. 45922(1981);FrontierHotel,265 NLRB 343 (1982).) The complaint fur-ther alleges that since 3 February,1986 the Compa-ny has refused to bargain with the Union. On 31March 1986 the Company filed its answer admit-ting in part and denying in part the allegations inthe complaint.On 14 April 1986 the General Counsel filed aMotion for Summary Judgment.On 22 April 1986the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted.The Companyfiled a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answerto thecomplaint,theCompanydenies that it has refused to bargain in good faithbecause it denies that the Union is the exclusivebargaining representative of the employees in theunit.The General Counsel contends that the Com-pany's answer attempts to litigate issues whichwere or could have been raised in the accompany-ing representation proceeding.We agree with theGeneral Counsel.Review of the entire record,including that ofCase 31-RC-5848,discloses that on 19 April 1985the Regional Director issued a Decision and Direc-tion of Election,directing an election among twogroups of employees.Voting Group B was com-35posed of nonprofessional employees who werepolled to determine whether or not they wished tobe represented by the Union.Voting Group A wascomposed of professional employees who werepolled to determine whether they wished to be in-cluded in the nonprofessional employees unit andwhether they wished to be represented by theUnion.On 30 May 1985 an election by secret ballot wasconducted among the employees in the above twogroups.The tally ofballots showed that the major-ity of votes in Group A were cast against inclusionin a single unit with Group B and that a majorityof the votes cast by Group A were cast against theUnion.For Group B the tally revealed 108 for and49 against the Union, with 5 challenged ballots.The Company filed timely objections only withrespect to Voting Group B, which alleged, interalia,thatstatutorysupervisors instigated theUnion'sorganizing activities and actively cam-paigned for the Union,thereby unlawfully influenc-ing unit employees.On 5 July 1985the RegionalDirector ordered that a hearing be conducted onthisand certain other objections raised by theCompany. On 22 August 1985 the Regional Direc-tor issued a Report and Recommendations on Ob-jections recommending that all the Company's ob-jections be overruled.The Companyfiled excep-tions.On 7 January 1986 the Board issued a Deci-sion and Certificationof Representative adoptingthe HearingOfficer's recommendationsand certify-ing the Union as the exclusive bargaining repre-sentative of the employees in the unit(not reportedin Board volumes).By letter dated 13 January 1986 the Union re-quested the Company to bargain with it for thepurpose of obtaining a collective-bargaining agree-ment.By letter dated 3 February 1986 the Compa-ny rejected this request. At all subsequent times theCompany has failed and refused to recognize andbargain collectively with the Union as the exclu-sive bargaining representative of the employees inthe appropriate unit.In its answer in opposition to the General Coun-sel'sMotion for Summary Judgment,the Compa-ny, in reiterating its contention that the Union'scertificationwas improper because of supervisoryactivity on behalf of the Union, contends that theBoard in its Decision and Certification of Repre-sentative failed to evaluate evidence contained inthe preelection hearing which established that itslaboratory supervisors possessed and exercised au-thority torecommend wage increases,to terminateemployees,and to otherwise punish or reward281NLRB No. 3 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem.' The Company contends that, had it consid-ered this evidence, the Board would have beencompelled to find that prounion conduct by super-visors possessing such authority warranted settingaside the election.Contrary to the Company's assertion, the Boarddid not fail to review the entire record of the rep-resentation case either at the preelection or thepostelectionstage.As stated in the Board's priordecision,although the Company presented evi-dence at the preelection hearing describing thenature of supervisory authority possessed by thelaboratory supervisors, nofindingswere requiredby the hearing officer on this point after the partiesstipulated that the individuals in question were stat-utory supervisors and thus ineligible to vote in theupcoming election. At the postelection hearing, theCompany chose not to raiseas an issuethe natureof supervisory authority possessed by its laboratorysupervisors but concentrated instead on establishingthat they engaged in allegedly objectionable con-duct.Accordingly, the hearing officer did notmake, nor was he requested to make, findings re-garding the nature of their supervisory authority.Assuming, however, that the hearing officer haddetermined that the laboratory supervisors pos-sessed the kind of authority alleged by the Compa-ny, the election remains valid. As the hearing offi-cer found, given the nature of the prounion con-duct of the laboratory supervisors, the wide marginof the Union's victory in the election, and the smallnumber of employees under the authority of thelaboratory supervisors, this conduct by supervisorsis insufficient to constitute grounds for setting asidethe election. SeeGary Aircraft Corp.,220 NLRB187 (1975);NLRB v. Island Film Processing Co.,784 F.2d 1446, 1453 fn. 10 (9th Cir. 1986).It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeeIThe Company contends that the Board's failure in this regard is dem-onstrated in fn 2 of its Decision and Certification of Representative,which statesIn adopting the hearing officer's recommendation to overrule theEmployer's Objections 16 and 17, we reject the Employer's conten-tion that the laboratory section supervisors evaluate laboratory em-ployees and make effective recommendations as to their wage in-creases and termination and therefore could coerce employees intosupporting the Petitioner by participatingin the organizing cam-paign In this regard, although the parties stipulated at the preelec-tion hearing that the laboratory section supervisors are supervisorswithin the meaning of the Act, therewereno findings based on therecord as to the kind of supervisory authority they exerciseMore-over, the Employer did not establish the nature of the laboratorysection supervisors' authority at the postelection hearing although ithad an opportunity to do soPittsburghGlass Co. v. NLRB,313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations.All issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding. The Company does not offer to adduce ata hearing any newly discovered and previously un-available evidence, nor does it allege any specialcircumstances that would require the Board to re-examine the decision made in the representationproceeding.We therefore find that the Companyhas not raised any issue that is properly litigable inthis unfair labor practice proceeding. Accordingly,we grant the Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Company, a California corporation, is en-gaged in the operation of a general acute care hos-pital located in Los Angeles, California. It annuallyreceives gross revenues in excess of $250,000 andpurchases goods valued in excess of $5000 fromsellers or suppliers located within the State of Cali-fornia,which sellers and suppliers received suchgoods in substantially the same form from pointsdirectly outside the State of California.We findthat the Company is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act and that the Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 30 May 1985 theUnion was certified 7 January 1986 as the collec-tive-bargaining representative of the employees inthe following appropriate unit:All full-time and regular part-time non-profes-sionalemployees employed by the Employerat its facility located at 2070 Century ParkEast,Los Angeles, California; excluding allprofessional employees, confidential employ-ees, contract employees,managerialemploy-ees, guards and supervisors as defined in theAct.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince 13 January 1986 the Union has requestedtheCompany to bargain, and since 3 February CENTURYCITYHOSPITAL1986 the Companyhas refused.We find that thisrefusal constitutes an unlawful refusal to bargain inviolation of Section 8(a)(5) and(1) of the Act.CONCLUSION OF LAWBy refusingon and after 3 February 1986 to bar-gain with the Unionas the exclusivecollective-bar-gaining representativeof employees in the appro-priate unit,theCompanyhas engaged in unfairlaborpracticesaffectingcommercewithin themeaning of Section 8(a)(5) and(1) and Section 2(6)and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist,to bargain on request with theUnion,and, if an understanding is reached, toembody theunderstanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law,we shall construe the ini-tial period of the certification as beginning the datetheRespondent begins to bargain in good faithwith the Union.Mar-Jac Poultry Co.,136 NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817(1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).2ORDERThe National Labor Relations Board orders thatthe Respondent,NationalMedical Hospitals, Inc.d/b/a Century City Hospital, Los Angeles, Califor-nia, itsofficers,agents, successors,and assigns,shall1.Cease and desist from(a)Refusing to bargain with Hospital and Serv-ice Employees Union, Local 399, AFL-CIO as theexclusive bargaining representative of the employ-ees in the bargaining unit.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take thefollowing affirmative action neces-sary to effectuate the policiesof the Act.(a)On request,bargain with the Union as the ex-clusive representative of the employees in the fol-2 The General Counsel has requested that the order include a visitator-ial clause authorizing the Board,for compliance purposes,to obtain dis-covery from the Respondent under the Federal Rules of Civil Procedureunder the supervision of the United States court of appeals enforcing theorder.Under the circumstances of this case,we find it unnecessary to in-clude such a clause Accordingly,we deny the General Counsel's re-quest.37lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody theunderstanding in a signed agreement:All full-timeand regular part-time non-profes-sional employeesemployed bythe Employerat itsfacility located at 2070 Century ParkEast,Los Angeles, California;excluding allprofessional employees,confidential employ-ees,contract employees,managerial employ-ees, guards and supervisors as defined in theAct.(b) Post atits facilityin LosAngeles,California,copiesof the attachednotice marked"Appendix."sCopies of the notice,on formsprovided by the Re-gionalDirectorforRegion 31, after being signedby theRespondent'sauthorized representative,shallbe postedby theRespondent immediatelyupon receipt and maintained for 60 consecutivedaysinconspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby theRespondentto ensure that the notices are not altered,defaced,or covered by any othermaterial.(c)Notify theRegionalDirector in writingwithin 20 daysfrom the dateof this Order whatsteps the Respondent has taken tocomply.9 If this Orderisenforcedby a judgment of a UnitedStates court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLaborRelations Board" shall read "PostedPursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order ofthe NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelations Board has foundthat we violatedthe NationalLaborRelations Actand hasordered usto post andabide by thisnotice.WE WILL NOTrefuse to bargainwithHospitaland Service Employees Union,Local 399, AFL-CIO asthe exclusive representativeof the employ-ees in the bargaining unit.WE WILLNOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of therights guaranteedyou by Section 7 ofthe Act.WE WILL,on request,bargain withtheUnionand putinwriting and sign any agreement reachedon terms and conditionsof employment for ouremployees in the bargaining unit: 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll full-time and regular part-time non-profes-ees, guards and supervisors as defined in thesionalemployees employed by the EmployerAct.at its facility located at 2070 Century ParkEast,Los Angeles, California; excluding allNATIONAL MEDICAL HOSPITALS, INC.professional employees, confidential employ-D/B/A CENTURY CITY HOSPITALees,contract employees, managerial employ-